Title: From Thomas Jefferson to Edmund Pendleton, 14 February 1799
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia Feb. 14. 99.

I wrote you a petition on the 29th. of Jan. I know the extent of this trespass on your tranquility, and how indiscreet it would have been under any other circumstances. but the fate of this country, whether it shall be irretrievably plunged into a form of government rejected by the makers of the constitution or shall get back to the true principles of that instrument, depends on the turn which things may take within a short period of time ensuing the present moment. the violations of the constitution, propensities to war, to expence, & to a particular foreign connection which we have lately seen, are becoming evident to the people, and are dispelling that mist which XYZ. had spread before their eyes. this state is coming forward with a boldness not yet seen. even the German counties of York & Lancaster, hitherto the most devoted have come about and by petitions with 4000. signers remonstrated against the Alien & Sedition laws, standing armies, & discretionary powers in the President. New York & Jersey are also getting into great agitation. in this state we fear that the ill-designing may produce insurrection. nothing could be so fatal. any thing like force would check the progress of the public opinion & rally them  round the errors of the government. this is not the kind of opposition the American people will admit. but keep away all shew of force and they will bear down the evil propensities of the government by the constitutional means of election & petition. if we can keep quiet therefore, the tide now turning will take a steady & proper direction. even in N. Hampshire there are strong symptoms of a rising inquietude. in this state of things, my dear Sir, it is more in your power than any other man’s in the US. to give the coup-de-grace to the ruinous principles and practices we have seen. in hopes you have consented to it, I shall furnish you some additional matter which has arisen since my last. I inclose you a part of a speech of mr Gallatin on the naval bill. the views he takes of our finances & of the policy of our undertaking to establish a great navy may furnish some hints. I am told some thing on the same subject from mr J. Nicholas will appear in the Richmond & Fredsbg papers. I mention the real author, that you may respect it duly. for I presume it will be anonymous. the residue of Gallatin’s speech shall follow when published. a recent fact proving the anxiety of France for a reconciliation with us is the following. you know that one of the armed vessels which we took from her was refitted by us, sent to cruize on them, recaptured & carried into Guadaloupe under the name of the Retaliation. on the arrival there of Desfourneaux the new commissioner, he sent Victor Hughes home in irons, called up our Captn. told him that he found he had a regular commission as an officer of the US. that his vessel was then lying in harbour, that he should enquire into no fact preceding his own arrival (by this he avoided noticing that the vessel was really French property) and that therefore himself & crew were free to depart with their vessel; that as to the differences between France & the US. Commissioners were coming out to settle them & in the mean time no injury should be done on their part. the captain insisted on being a prisoner; the other disclaimed, & so he arrived here with vessel & crew the day before yesterday. within an hour after this was known to the Senate, they passed the Retaliation bill of which I inclose you a copy. this was the more remarkeable as the bill was founded expressly on the Arret of Oct. 29. which had been communicated by the President as soon as recieved, and he remarked ‘that it could not be too soon communicated to the two houses & the public.’ yet he almost in the same instant recieved through the same channel, mr King, information that that arret was suspended, & tho’ he knew we were making it the foundation of a retaliation bill, he has never yet communicated it. but the Senate knew the fact informally from the Secy. of state, & knowing it passed the bill. the President has  appointed & the Senate approved Rufus King to enter into a treaty of commerce with the Russians, at London, & Wm. Smith (Phocion) Envoy Extray. & M.P. to go to Constantinople to make one with the Turks. so that as soon as there is a coalition of Turks, Russians, & English against France, we sieze that moment to countenance it as openly as we dare by treaties which we never had with them before. all this helps to fill up the measure of provocation towards France & to get from them a decln of war which we are afraid to be the first in making. it is certain that the French have behaved atrociously towards neutral nations, & us particularly; and tho’ we might be disposed not to charge them with all the enormities committed in their name in the West Indies, yet they are to be blamed for not doing more to prevent them. a just and rational censure ought to be expressed on them, while we disapprove the constant Billingsgate poured on them officially. it is at the same time true that their enemies set the first example of violating Neutral rights, and continue them to this day: insomuch that it is declared on all hands, & particularly by the Insurance companies, & denied by none, that the British spoliations have considerably exceeded the French during the last 6. months. yet not a word of these things is said officially to the legislature. still further to give the Devil his due (the French) it should be observed that it has been said without contradiction, & the people made to believe, that their refusal to recieve our Envoys was contrary to the L. of Nations, and a sufficient cause of war. whereas every one who ever read a book on the L. of Nations knows that it is an unquestionable right in every power to refuse to recieve any minister who is personally disagreeable. Martens, the latest & a very respected writer, has laid this down so clearly & shortly in his ‘Summary of the Law of Nations. B. 7. Ch. 2. sect. 9. that I will transcribe the passage verbatim. ‘Sect. 9. Of choice in the person of the Minister. The choice of the person to be sent as minister depends of right on the sovereign who sends him; leaving the right however of him to whom he is sent, of refusing to acknolege any one, to whom he has a personal dislike, or who is inadmissible by the laws & usages of the country.’ and he adds notes proving by instances &c. this is the whole section.—notwithstanding all these appearances of peace from France we are, besides our existing army of 5000, men, & additional army of 9000 (now officered and levying) passing a bill for an eventual army of 30. regiments (30,000 men) and for regimenting, brigading, officering & exercising at the public expence our volunteer army, the amount of which we know not. I inclose you a copy of the bill which has been twice read & committed in Senate. to meet this expence & that of the  6. 74s. & 6. 18s. part of the proposed fleet, we have opened a loan of 5. millions at 8. per cent, & authorise another of 2. millions: and at the same time every man voting for these measures acknoleges there is no probability of an invasion by France. while speaking of the restoration of our vessel I omitted to add that it is said that our government contemplate restoring the Frenchmen taken originally in the same vessel and kept at Lancaster as prisoners. this has furnished the idea of calling her a cartel vessel, and pretending that she came as such for an exchange of prisoners, which is false. She was delivered free & without condition. but it does not suit to let any new evidences appear of the desire of conciliation in France.—I believe it is now certain that the Commissioners on the British debts can proceed together no longer. I am told that our two have prepared a long report, which will perhaps be made public. the result will be that we must recur again to negociation, to settle the principles of the British claims.—you know that Congress rises on the 3d. of March, and that if you have acceded to my prayers I should hear from you at least a week before our rising. accept my affectionate salutations & assurances of the sincere esteem with which I am Dear Sir
Your friend & servt

Th: Jefferson

